Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

      Response to Amendment
2.	As per Applicant’s instruction as filed on 04/21/22, claims 1, 4, 6-8, 10, 13, 15, and 17-18 have been amended, and claims 2-3, 9, 11-12, and 19-25 have been canceled.
	
      Response to Applicant’s remarks
3.	Applicant’s remarks with respect to currently amended claims as filed on 04/21/22 have been fully considered.

       Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1, 4-8, 10, and 13-18 are allowed.
Independent claims 1, 10, and 18, and corresponding dependent claims 4-8 and 13-17 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter 
(currently amended feature including, wherein when the variation amount is small, a bit rate of each layer of the hierarchical structure is determined more densely/compact than when the variation amount is large).
The prior art of record fails to anticipate or make obvious the novel feature(s) (the allowable subject matter) as specified in independent claims 1, 10, and 18. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”	
		
Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Katsumata et al (2019/0007676 A1), File generation apparatus/method as well as reproduction apparatus/method.
B)	Butt et al (2006/0129909 A1), Multimedia distribution system.
C)	Reznik et al (2018/0160161 A1), Optimization of encoding profiles for media streaming.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483